OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05550 The Alger Portfolios (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: March 31, 2017 ITEM 1. Schedule of Investments. - 2 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) COMMON STOCKS—93.4% SHARES VALUE ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 48,816 $ APPAREL ACCESSORIES & LUXURY GOODS—0.7% PVH Corp. 34,232 APPAREL RETAIL—0.3% The TJX Cos., Inc. 22,249 APPLICATION SOFTWARE—3.6% Adobe Systems, Inc.* 49,291 6,414,238 Autodesk, Inc.* 45,431 3,928,419 salesforce.com, Inc.* 107,537 8,870,727 AUTO PARTS & EQUIPMENT—0.9% Delphi Automotive PLC. 61,536 BIOTECHNOLOGY—4.6% ACADIA Pharmaceuticals, Inc.* 47,065 1,618,095 Alexion Pharmaceuticals, Inc.* 16,173 1,960,815 BioMarin Pharmaceutical, Inc.* 31,204 2,739,087 Celgene Corp.* 77,503 9,643,698 Incyte Corp.* 35,369 4,727,774 Vertex Pharmaceuticals, Inc.* 35,143 3,842,887 BREWERS—0.9% Molson Coors Brewing Co., Cl. B 51,357 BROADCASTING—1.7% CBS Corp., Cl. B 127,999 BUILDING PRODUCTS—0.5% Johnson Controls International PLC. 63,626 CABLE & SATELLITE—3.1% Charter Communications, Inc., Cl. A* 8,338 2,729,194 Comcast Corporation, Cl. A 365,604 13,743,054 CONSTRUCTION MATERIALS—0.3% Vulcan Materials Co. 14,097 CONSUMER FINANCE—0.2% LendingClub Corp.* 194,398 DATA PROCESSING & OUTSOURCED SERVICES—3.8% Visa, Inc., Cl. A 225,186 DIVERSIFIED BANKS—0.4% JPMorgan Chase & Co. 2,934 257,722 Wells Fargo & Co. 35,957 2,001,367 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Rockwell Automation, Inc. 14,095 FERTILIZERS & AGRICULTURAL CHEMICALS—0.5% Monsanto Co. 23,860 FINANCIAL EXCHANGES & DATA—1.5% IntercontinentalExchange Group, Inc. 106,386 6,369,330 S&P Global, Inc. 12,118 1,584,307 - 3 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FOOTWEAR—0.4% NIKE, Inc., Cl. B 33,226 $ HEALTH CARE EQUIPMENT—2.9% Boston Scientific Corp.* 101,662 2,528,334 Danaher Corp. 46,261 3,956,703 DexCom, Inc.* 35,998 3,050,111 Edwards Lifesciences Corp.* 35,890 3,376,172 Medtronic PLC. 33,477 2,696,907 HEALTH CARE SERVICES—0.2% Envision Healthcare Corp.* 14,251 HOME ENTERTAINMENT SOFTWARE—0.9% Electronic Arts, Inc.* 52,836 HOME IMPROVEMENT RETAIL—1.5% The Home Depot, Inc. 55,767 HOTELS RESORTS & CRUISE LINES—0.6% Ctrip.com International Ltd.#* 12,580 618,307 Marriott International, Inc., Cl. A 26,585 2,503,775 HOUSEWARES & SPECIALTIES—1.1% Newell Brands, Inc. 126,449 HYPERMARKETS & SUPER CENTERS—0.5% Costco Wholesale Corp. 16,237 INDUSTRIAL CONGLOMERATES—3.0% Honeywell International, Inc. 126,883 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 34,770 INTERNET RETAIL—6.7% Amazon.com, Inc.* 36,907 32,719,532 NetFlix, Inc.* 19,052 2,816,076 INTERNET SOFTWARE & SERVICES—12.8% Alibaba Group Holding Ltd.#* 67,322 7,259,331 Alphabet, Inc., Cl. C* 38,277 31,753,068 eBay, Inc.* 70,777 2,375,984 Facebook, Inc., Cl. A* 180,147 25,589,881 Match Group, Inc.* 50,092 818,003 Palantir Technologies, Inc., Cl. A* ,@ 41,286 251,019 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 93,983 IT CONSULTING & OTHER SERVICES—0.8% Cognizant Technology Solutions Corp., Cl. A* 68,116 MANAGED HEALTH CARE—4.2% Aetna, Inc. 42,512 5,422,406 Centene Corp.* 28,554 2,034,758 Humana, Inc. 13,110 2,702,495 UnitedHealth Group, Inc. 74,088 12,151,173 - 4 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MOVIES & ENTERTAINMENT—1.7% The Walt Disney Co. 55,416 $ 6,283,620 Time Warner, Inc. 29,997 2,931,007 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 55,200 OIL & GAS EXPLORATION & PRODUCTION—1.5% Anadarko Petroleum Corp. 87,718 5,438,516 Pioneer Natural Resources Co. 14,258 2,655,267 OTHER DIVERSIFIED FINANCIAL SERVICES—0.8% Bank of America Corp. 183,467 PHARMACEUTICALS—2.1% Allergan PLC. 37,536 8,968,101 Bristol-Myers Squibb Co. 42,703 2,322,189 RAILROADS—0.9% Union Pacific Corp. 44,817 RESEARCH & CONSULTING SERVICES—0.2% Verisk Analytics, Inc., Cl. A* 15,513 RESTAURANTS—0.6% Starbucks Corp. 54,927 SEMICONDUCTOR EQUIPMENT—0.5% Applied Materials, Inc. 66,287 SEMICONDUCTORS—5.3% Broadcom Ltd. 56,115 12,286,940 Microchip Technology, Inc. 51,369 3,790,005 Micron Technology, Inc.* 195,836 5,659,660 Microsemi Corp.* 57,288 2,952,051 NVIDIA Corp. 9,564 1,041,807 NXP Semiconductors NV* 26,240 2,715,840 SOFT DRINKS—0.9% PepsiCo, Inc. 44,522 SPECIALTY CHEMICALS—0.4% The Sherwin-Williams Co. 3,763 1,167,245 WR Grace & Co. 14,755 1,028,571 SYSTEMS SOFTWARE—6.6% Choicestream, Inc.* ,@,(a) 23,166 – Microsoft Corp. 448,702 29,551,514 Red Hat, Inc.* 29,437 2,546,300 ServiceNow, Inc.* 34,363 3,005,732 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.5% Apple, Inc. 241,411 34,681,104 Western Digital Corp. 62,515 5,159,363 - 5 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TOBACCO—1.2% Philip Morris International, Inc. 56,871 $ TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* 109,687 WIRELESS TELECOMMUNICATION SERVICES—0.6% T-Mobile US, Inc.* 52,966 TOTAL COMMON STOCKS (Cost $396,742,815) PREFERRED STOCKS—0.4% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 168,373 1,023,707 Palantir Technologies, Inc., Cl. D* ,@ 21,936 133,371 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 20,889 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 199,768 – Choicestream, Inc., Cl. B* ,@,(a) 445,303 – – TOTAL PREFERRED STOCKS (Cost $2,360,207) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 87,152 – (Cost $87,065) – MASTER LIMITED PARTNERSHIP—0.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.9% The Blackstone Group LP. 165,286 (Cost $4,947,587) REAL ESTATE INVESTMENT TRUST—1.5% SHARES VALUE SPECIALIZED—1.5% Crown Castle International Corp. 46,901 4,429,800 Equinix, Inc. 8,201 3,283,434 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $7,212,566) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 87,152 (Cost $28,592) Total Investments (Cost $411,378,832) (b) 96.2 % Other Assets in Excess of Liabilities 3.8 % NET ASSETS 100.0 % $ # American Depositary Receipts. - 6 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $423,364,306, amounted to $89,251,585 which consisted of aggregate gross unrealized appreciation of $102,300,169 and aggregate gross unrealized depreciation of $13,048,584. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 87 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 2,682,162 0.50 % See Notes to Financial Statements. - 7 - THE ALGER PORTFOLIOS |ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) COMMON STOCKS—96.2% SHARES VALUE AEROSPACE & DEFENSE—1.0% General Dynamics Corp. 13,254 $ AIRLINES—0.4% Southwest Airlines Co. 16,801 APPLICATION SOFTWARE—3.2% Adobe Systems, Inc.* 32,166 4,185,762 salesforce.com, Inc.* 46,964 3,874,060 ASSET MANAGEMENT & CUSTODY BANKS—3.6% Affiliated Managers Group, Inc. 4,533 743,140 WisdomTree Investments, Inc. 918,066 8,336,039 AUTOMOBILE MANUFACTURERS—0.8% Tesla, Inc.* 7,376 BIOTECHNOLOGY—4.8% ACADIA Pharmaceuticals, Inc.* 34,875 1,199,002 Alexion Pharmaceuticals, Inc.* 19,316 2,341,872 BioMarin Pharmaceutical, Inc.* 17,072 1,498,580 Celgene Corp.* 31,800 3,956,874 Incyte Corp.* 23,403 3,128,279 BUILDING PRODUCTS—0.5% Fortune Brands Home & Security, Inc. 22,191 CABLE & SATELLITE—0.9% Comcast Corporation, Cl. A 60,920 CONSTRUCTION MATERIALS—0.7% Vulcan Materials Co. 15,839 CONSUMER FINANCE—3.3% LendingClub Corp.* 1,552,689 DATA PROCESSING & OUTSOURCED SERVICES—5.3% Euronet Worldwide, Inc.* 10,682 913,525 Fiserv, Inc.* 43,345 4,998,112 Visa, Inc., Cl. A 86,890 7,721,914 DIVERSIFIED BANKS—0.3% JPMorgan Chase & Co. 8,307 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Rockwell Automation, Inc. 8,145 FINANCIAL EXCHANGES & DATA—3.0% IntercontinentalExchange Group, Inc. 43,955 2,631,586 MarketAxess Holdings, Inc. 26,237 4,919,175 HEALTH CARE EQUIPMENT—4.9% ABIOMED, Inc.* 21,435 2,683,662 Danaher Corp. 41,648 3,562,153 DexCom, Inc.* 9,842 833,913 Edwards Lifesciences Corp.* 10,341 972,778 Intuitive Surgical, Inc.* 5,673 4,348,184 - 8 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE TECHNOLOGY—2.5% Medidata Solutions, Inc.* 56,899 $ 3,282,503 Veeva Systems, Inc., Cl. A* 58,411 2,995,316 HOME ENTERTAINMENT SOFTWARE—2.0% Electronic Arts, Inc.* 56,139 HOME IMPROVEMENT RETAIL—2.0% Lowe's Companies, Inc. 30,984 2,547,195 The Home Depot, Inc. 17,110 2,512,261 HOTELS RESORTS & CRUISE LINES—0.5% Marriott International, Inc., Cl. A 13,339 INDUSTRIAL CONGLOMERATES—0.7% Honeywell International, Inc. 15,073 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 17,876 INTERNET RETAIL—6.3% Amazon.com, Inc.* 12,181 10,798,944 NetFlix, Inc.* 26,980 3,987,914 TripAdvisor, Inc.* 29,154 1,258,286 INTERNET SOFTWARE & SERVICES—9.0% Alphabet, Inc., Cl. C* 12,913 10,712,108 Facebook, Inc., Cl. A* 84,338 11,980,213 Palantir Technologies, Inc., Cl. A* ,@ 25,072 152,438 LIFE SCIENCES TOOLS & SERVICES—2.7% Bio-Techne Corp. 41,736 4,242,464 Illumina, Inc.* 15,121 2,580,248 MANAGED HEALTH CARE—0.9% Humana, Inc. 10,835 MOVIES & ENTERTAINMENT—2.9% The Walt Disney Co. 52,802 5,987,219 Viacom, Inc., Cl. B 28,938 1,349,089 OIL & GAS EQUIPMENT & SERVICES—0.4% Halliburton Company 23,411 OIL & GAS EXPLORATION & PRODUCTION—0.5% Parsley Energy, Inc., Cl. A* 40,001 OTHER DIVERSIFIED FINANCIAL SERVICES—1.3% Bank of America Corp. 146,003 PACKAGED FOODS & MEATS—1.5% Pinnacle Foods, Inc. 66,579 PHARMACEUTICALS—1.0% Zoetis, Inc. 47,464 RESTAURANTS—0.4% Shake Shack, Inc., Cl. A* 30,043 - 9 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTOR EQUIPMENT—1.3% Applied Materials, Inc. 51,053 $ 1,985,962 Lam Research Corp. 10,633 1,364,852 SEMICONDUCTORS—3.5% Cavium Networks, Inc.* 37,467 2,684,885 Micron Technology, Inc.* 41,042 1,186,114 Microsemi Corp.* 25,250 1,301,132 Skyworks Solutions, Inc. 38,451 3,767,429 SPECIALIZED CONSUMER SERVICES—0.5% Sotheby's* 26,709 SPECIALTY CHEMICALS—2.6% Albemarle Corp. 9,862 1,041,822 Ecolab, Inc. 20,293 2,543,524 WR Grace & Co. 43,828 3,055,250 SYSTEMS SOFTWARE—5.7% Choicestream, Inc.* ,@,(a) 15,490 – Microsoft Corp. 135,604 8,930,880 Proofpoint, Inc.* 16,842 1,252,371 ServiceNow, Inc.* 50,847 4,447,587 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—9.4% Apple, Inc. 138,103 19,839,877 Western Digital Corp. 48,994 4,043,475 TOBACCO—0.9% Philip Morris International, Inc. 19,588 TRADING COMPANIES & DISTRIBUTORS—1.6% HD Supply Holdings, Inc.* 101,710 WIRELESS TELECOMMUNICATION SERVICES—2.0% T-Mobile US, Inc.* 79,577 TOTAL COMMON STOCKS (Cost $213,452,580) PREFERRED STOCKS—0.6% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 102,250 621,680 Palantir Technologies, Inc., Cl. D* ,@ 13,322 80,998 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc., Series DD* ,@ 13,642 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 133,576 – Choicestream, Inc., Cl. B* ,@,(a) 284,863 – – TOTAL PREFERRED STOCKS (Cost $1,482,765) - 10 - THE ALGER PORTFOLIOS |ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 39,603 $ – (Cost $39,564) – MASTER LIMITED PARTNERSHIP—0.5% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.5% The Blackstone Group LP. 41,760 (Cost $988,407) REAL ESTATE INVESTMENT TRUST—2.4% SHARES VALUE SPECIALIZED—2.4% Crown Castle International Corp. 26,221 2,476,574 Public Storage 16,730 3,662,364 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,994,481) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 39,603 (Cost $12,993) Total Investments (Cost $221,970,790) (b) 99.7 % Other Assets in Excess of Liabilities 0.3 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $227,493,642, amounted to $26,441,958 which consisted of aggregate gross unrealized appreciation of $33,152,792 and aggregate gross unrealized depreciation of $6,710,834. * Non-income producing security. - 11 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 40 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 1,669,857 0.65 % See Notes to Financial Statements - 12 - THE ALGER PORTFOLIOS |ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) COMMON STOCKS—89.5% SHARES VALUE AEROSPACE & DEFENSE—1.0% Hexcel Corp. 22,393 $ APPAREL ACCESSORIES & LUXURY GOODS—1.7% Canada Goose Holdings, Inc.* 5,347 85,338 Kate Spade & Co.* 31,644 735,090 Lululemon Athletica, Inc.* 9,701 503,191 PVH Corp. 8,173 845,660 APPAREL RETAIL—1.9% Burlington Stores, Inc.* 8,215 799,238 Ross Stores, Inc. 24,360 1,604,593 APPLICATION SOFTWARE—2.8% Autodesk, Inc.* 22,505 1,946,007 Intuit, Inc. 3,316 384,623 Mobileye NV* 21,104 1,295,786 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 101,934 AUTO PARTS & EQUIPMENT—0.7% Delphi Automotive PLC. 11,799 AUTOMOTIVE RETAIL—1.0% Advance Auto Parts, Inc. 8,559 BIOTECHNOLOGY—7.3% ACADIA Pharmaceuticals, Inc.* 8,921 306,704 Alexion Pharmaceuticals, Inc.* 11,085 1,343,946 BioMarin Pharmaceutical, Inc.* 10,736 942,406 Bluebird Bio, Inc.* 10,239 930,725 Clovis Oncology, Inc.* 17,033 1,084,491 Incyte Corp.* 13,584 1,815,773 Spark Therapeutics, Inc.* 10,083 537,827 TESARO, Inc.* 7,994 1,230,037 Tolero Pharmaceuticals, Inc.* ,@,(a) 425,098 316,273 Vertex Pharmaceuticals, Inc.* 7,361 804,925 BROADCASTING—1.3% CBS Corp., Cl. B 15,237 1,056,838 Nexstar Media Group, Inc. 9,084 637,243 BUILDING PRODUCTS—2.2% Fortune Brands Home & Security, Inc. 28,757 1,749,863 Johnson Controls International PLC. 24,647 1,038,132 CASINOS & GAMING—0.1% Red Rock Resorts, Inc., Cl. A 4,648 COMMUNICATIONS EQUIPMENT—0.4% Ciena Corp.* 21,745 - 13 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.1% Allison Transmission Holdings, Inc. 39,910 $ CONSTRUCTION MATERIALS—0.9% Vulcan Materials Co. 9,540 CONSUMER FINANCE—0.4% LendingClub Corp.* 96,515 DATA PROCESSING & OUTSOURCED SERVICES—4.3% Euronet Worldwide, Inc.* 12,041 1,029,746 Fiserv, Inc.* 17,982 2,073,504 FleetCor Technologies, Inc.* 5,030 761,693 WNS Holdings Ltd.#* 56,160 1,606,738 ELECTRICAL COMPONENTS & EQUIPMENT—2.2% AMETEK, Inc. 22,393 1,211,013 Rockwell Automation, Inc. 10,324 1,607,550 ELECTRONIC COMPONENTS—0.8% Universal Display Corp. 11,210 FINANCIAL EXCHANGES & DATA—3.0% IntercontinentalExchange Group, Inc. 22,028 1,318,817 MarketAxess Holdings, Inc. 6,692 1,254,683 S&P Global, Inc. 10,038 1,312,368 FOOD DISTRIBUTORS—1.3% Performance Food Group Co.* 67,278 GENERAL MERCHANDISE STORES—1.0% Dollar Tree, Inc.* 15,550 HEALTH CARE EQUIPMENT—6.9% ABIOMED, Inc.* 12,361 1,547,597 CR Bard, Inc. 5,027 1,249,411 DexCom, Inc.* 14,789 1,253,072 Edwards Lifesciences Corp.* 13,005 1,223,380 IDEXX Laboratories, Inc.* 11,392 1,761,317 Masimo Corp.* 13,842 1,290,905 Nevro Corp.* 6,017 563,793 HEALTH CARE TECHNOLOGY—1.6% Agilent Technologies, Inc. 9,663 510,883 Medidata Solutions, Inc.* 26,983 1,556,649 HOME ENTERTAINMENT SOFTWARE—1.5% Electronic Arts, Inc.* 21,653 HOME FURNISHINGS—0.4% Mohawk Industries, Inc.* 2,234 HOTELS RESORTS & CRUISE LINES—1.4% Marriott International, Inc., Cl. A 18,668 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co., Inc. 25,370 - 14 - THE ALGER PORTFOLIOS |ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOUSEWARES & SPECIALTIES—1.7% Newell Brands, Inc. 45,176 $ INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 8,598 INDUSTRIAL MACHINERY—1.1% Fortive Corp. 13,048 785,751 Stanley Black & Decker, Inc. 4,935 655,713 INTERNET SOFTWARE & SERVICES—2.1% LogMeIn, Inc. 6,385 622,538 Match Group, Inc.* 81,077 1,323,987 Palantir Technologies, Inc., Cl. A* ,@ 12,572 76,438 Q2 Holdings, Inc.* 17,441 607,819 IT CONSULTING & OTHER SERVICES—3.0% EPAM Systems, Inc.* 15,193 1,147,375 Gartner, Inc.* 11,144 1,203,441 InterXion Holding NV* 38,323 1,516,058 LEISURE FACILITIES—1.2% Vail Resorts, Inc. 7,853 LEISURE PRODUCTS—0.6% Coach, Inc. 18,692 LIFE SCIENCES TOOLS & SERVICES—1.1% Illumina, Inc.* 8,198 MANAGED HEALTH CARE—0.7% WellCare Health Plans, Inc.* 6,809 METAL & GLASS CONTAINERS—1.2% Ball Corp. 20,653 MOVIES & ENTERTAINMENT—1.7% Viacom, Inc., Cl. B 46,506 OIL & GAS EXPLORATION & PRODUCTION—1.5% Encana Corp. 57,818 677,049 Parsley Energy, Inc., Cl. A* 14,007 455,367 Pioneer Natural Resources Co. 4,308 802,279 PACKAGED FOODS & MEATS—1.3% Conagra Brands, Inc. 20,307 819,184 Pinnacle Foods, Inc. 13,926 805,898 PHARMACEUTICALS—1.7% Aerie Pharmaceuticals, Inc.* 23,659 1,072,936 Zoetis, Inc. 20,868 1,113,725 REGIONAL BANKS—1.7% Citizens Financial Group, Inc. 23,456 810,405 Regions Financial Corp. 93,607 1,360,110 - 15 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESEARCH & CONSULTING SERVICES—0.9% Verisk Analytics, Inc., Cl. A* 14,746 $ SEMICONDUCTOR EQUIPMENT—1.2% Lam Research Corp. 12,460 SEMICONDUCTORS—5.5% Broadcom Ltd. 9,882 2,163,763 Cavium Networks, Inc.* 16,015 1,147,635 Microchip Technology, Inc. 7,160 528,265 Microsemi Corp.* 11,905 613,465 NVIDIA Corp. 17,034 1,855,513 Skyworks Solutions, Inc. 7,490 733,870 SPECIALIZED CONSUMER SERVICES—0.5% Sotheby's* 13,711 SPECIALTY CHEMICALS—1.1% WR Grace & Co. 19,471 SPECIALTY STORES—0.9% Ulta Beauty, Inc.* 4,253 SYSTEMS SOFTWARE—3.1% Choicestream, Inc.* ,@,(a) 7,853 – Proofpoint, Inc.* 10,141 754,085 Red Hat, Inc.* 19,713 1,705,174 ServiceNow, Inc.* 16,613 1,453,139 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.5% Western Digital Corp. 23,436 TRADING COMPANIES & DISTRIBUTORS—4.0% Fastenal Co. 42,938 2,211,307 HD Supply Holdings, Inc.* 43,804 1,801,439 United Rentals, Inc.* 8,911 1,114,321 TRUCKING—0.4% Old Dominion Freight Line, Inc. 5,627 TOTAL COMMON STOCKS (Cost $99,772,430) PREFERRED STOCKS—1.0% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc., Series D* ,@,(a) 170,419 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 51,276 311,758 Palantir Technologies, Inc., Cl. D* ,@ 6,681 40,621 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc., Series DD* ,@ 7,214 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 67,720 – - 16 - THE ALGER PORTFOLIOS |ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Choicestream, Inc., Cl. B* ,@,(a) 148,200 $ – – TOTAL PREFERRED STOCKS (Cost $1,526,332) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 19,629 – (Cost $19,610) – RIGHTS—0.7% SHARES VALUE BIOTECHNOLOGY—0.7% Tolero Pharmaceuticals, Inc.* ,@,(a) 425,098 (Cost $227,341) REAL ESTATE INVESTMENT TRUST—3.5% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 17,304 SPECIALIZED—3.0% Crown Castle International Corp. 15,011 1,417,789 CyrusOne, Inc. 20,055 1,032,231 Lamar Advertising Co., Cl. A 19,177 1,433,289 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,358,686) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 19,629 (Cost $6,440) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 244,501 (Cost $244,501) Total Investments (Cost $106,155,340) (b) 94.9 % Other Assets in Excess of Liabilities 5.1 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $106,057,326, amounted to $15,407,338 which consisted of aggregate gross unrealized appreciation of $17,265,927 and aggregate gross unrealized depreciation of $1,858,589. * Non-income producing security. - 17 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % $ 0 % Choicestream, Inc., Cl. A 12/17/13 % $ 0 % Choicestream, Inc., Cl. B 07/10/14 % $ 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Tolero Pharmaceuticals, Inc., Rights 08/01/14 % % Tolero Pharmaceuticals, Inc., Rights 10/31/14 % 0. 24 % Total $ 2,941,199 2.30 % See Notes to Financial Statements - 18 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) COMMON STOCKS—88.1% SHARES VALUE AEROSPACE & DEFENSE—2.3% HEICO Corp. 1,022 $ AIR FREIGHT & LOGISTICS—2.5% XPO Logistics, Inc.* 2,000 APPAREL ACCESSORIES & LUXURY GOODS—0.7% Canada Goose Holdings, Inc.* 1,664 APPAREL RETAIL—1.0% Francesca's Holdings Corp.* 2,423 APPLICATION SOFTWARE—15.2% Ebix, Inc. 1,703 104,309 Everbridge, Inc.* 4,803 98,605 Globant SA* 1,153 41,969 HubSpot, Inc.* 678 41,053 Paylocity Holding Corp.* 3,749 144,824 RealPage, Inc.* 479 16,717 Ultimate Software Group, Inc.* 685 133,719 ASSET MANAGEMENT & CUSTODY BANKS—1.9% Financial Engines, Inc. 344 14,981 Virtus Investment Partners, Inc. 528 55,915 BIOTECHNOLOGY—6.0% ACADIA Pharmaceuticals, Inc.* 1,345 46,241 Portola Pharmaceuticals, Inc.* 2,482 97,269 Puma Biotechnology, Inc.* 1,044 38,837 Ultragenyx Pharmaceutical, Inc.* 660 44,735 CONSUMER ELECTRONICS—0.7% GoPro, Inc.* 3,259 EDUCATION SERVICES—1.1% Nord Anglia Education, Inc.* 1,679 ELECTRONIC MANUFACTURING SERVICES—1.9% IPG Photonics Corp.* 592 GENERAL MERCHANDISE STORES—1.8% Ollie's Bargain Outlet Holdings, Inc.* 2,037 HEALTH CARE EQUIPMENT—3.7% Insulet Corp.* 3,249 HEALTH CARE FACILITIES—1.7% US Physical Therapy, Inc. 990 HEALTH CARE SERVICES—0.4% Diplomat Pharmacy, Inc.* 842 HEALTH CARE TECHNOLOGY—2.6% Cotiviti Holdings, Inc.* 2,415 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.9% WageWorks, Inc.* 1,021 INDUSTRIAL MACHINERY—3.9% Middleby Corp.* 988 134,813 Proto Labs, Inc.* 245 12,519 - 19 - THE ALGER PORTFOLIOS |ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET RETAIL—3.1% Wayfair, Inc., Cl. A* 2,880 $ INTERNET SOFTWARE & SERVICES—9.7% 2U, Inc.* 919 36,448 GTT Communications, Inc.* 4,617 112,424 Palantir Technologies, Inc., Cl. A* ,@ 3,818 23,214 SPS Commerce, Inc.* 370 21,641 Stamps.com, Inc.* 1,189 140,718 The Trade Desk, Inc., Cl. A* 989 36,840 IT CONSULTING & OTHER SERVICES—1.7% EPAM Systems, Inc.* 865 LEISURE FACILITIES—1.5% Planet Fitness, Inc., Cl. A 3,010 PHARMACEUTICALS—0.6% Aerie Pharmaceuticals, Inc.* 493 REAL ESTATE SERVICES—4.9% FirstService Corp. 3,105 REGIONAL BANKS—4.3% Independent Bank Group, Inc. 969 62,307 Signature Bank* 687 101,944 REINSURANCE—0.4% Greenlight Capital Re Ltd.* 748 RESEARCH & CONSULTING SERVICES—1.0% The Advisory Board Co.* 844 RESTAURANTS—1.1% Chuy's Holdings, Inc.* 1,384 SEMICONDUCTORS—4.1% MACOM Technology Solutions Holdings, Inc.* 3,227 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.2% Stratasys Ltd.* 349 THRIFTS & MORTGAGE FINANCE—2.7% BofI Holding, Inc.* 4,005 TRADING COMPANIES & DISTRIBUTORS—3.5% H&E Equipment Services, Inc. 2,141 52,497 SiteOne Landscape Supply, Inc.* 1,672 80,942 TOTAL COMMON STOCKS (Cost $3,304,418) PREFERRED STOCKS—8.7% SHARES VALUE BIOTECHNOLOGY—0.9% Prosetta Biosciences, Inc., Series D* ,@,(a) 10,615 INTERNET SOFTWARE & SERVICES—2.8% Palantir Technologies, Inc., Cl. B* ,@ 15,569 94,660 Palantir Technologies, Inc., Cl. D* ,@ 2,028 12,330 - 20 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—5.0% Intarcia Therapeutics, Inc., Series DD* ,@ 3,330 $ TOTAL PREFERRED STOCKS (Cost $271,825) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 335 – (Cost $0) – Total Investments (Cost $3,576,243) (b) 96.8 % Other Assets in Excess of Liabilities 3.2 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,642,927, amounted to $50,773 which consisted of aggregate gross unrealized appreciation of $223,814 and aggregate gross unrealized depreciation of $173,041. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2017 Dyax Corp. 06/26/15 $ 0 % $ 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 355,293 9.31 % See Notes to Financial Statements - 21 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) COMMON STOCKS—96.8% SHARES VALUE AEROSPACE & DEFENSE—1.5% Hexcel Corp. 53,111 $ APPAREL ACCESSORIES & LUXURY GOODS—0.6% Kate Spade & Co.* 50,595 APPAREL RETAIL—1.4% American Eagle Outfitters, Inc. 76,813 1,077,686 Burlington Stores, Inc.* 16,095 1,565,883 APPLICATION SOFTWARE—13.4% ACI Worldwide, Inc.* 149,637 3,200,735 American Software, Inc., Cl. A 140,918 1,448,637 Blackbaud, Inc. 60,071 4,605,644 Ellie Mae, Inc.* 17,400 1,744,698 Everbridge, Inc.* 40,001 821,220 Guidewire Software, Inc.* 40,135 2,260,805 HubSpot, Inc.* 31,000 1,877,050 Manhattan Associates, Inc.* 62,700 3,263,535 Paycom Software, Inc.* 21,129 1,215,129 Tyler Technologies, Inc.* 33,078 5,112,536 ASSET MANAGEMENT & CUSTODY BANKS—1.9% WisdomTree Investments, Inc. 396,112 AUTOMOTIVE RETAIL—0.4% Lithia Motors, Inc., Cl. A 9,729 BIOTECHNOLOGY—5.5% ACADIA Pharmaceuticals, Inc.* 59,827 2,056,852 Bluebird Bio, Inc.* 6,229 566,216 Clovis Oncology, Inc.* 13,950 888,196 Halozyme Therapeutics, Inc.* 84,955 1,101,017 Incyte Corp.* 8,955 1,197,015 Ironwood Pharmaceuticals, Inc.* 26,193 446,853 Sarepta Therapeutics, Inc.* 20,118 595,493 TESARO, Inc.* 13,586 2,090,478 Tolero Pharmaceuticals, Inc.* ,@,(a) 287,830 214,145 Ultragenyx Pharmaceutical, Inc.* 20,047 1,358,786 BREWERS—0.6% Craft Brew Alliance, Inc.* 82,864 BUILDING PRODUCTS—1.9% Masonite International Corp.* 45,200 COMMUNICATIONS EQUIPMENT—1.5% NetScout Systems, Inc.* 75,900 CONSUMER FINANCE—1.9% LendingClub Corp.* 663,400 DATA PROCESSING & OUTSOURCED SERVICES—1.1% Euronet Worldwide, Inc.* 23,900 ELECTRONIC COMPONENTS—2.0% Dolby Laboratories Inc., Cl. A 40,072 2,100,174 - 22 - THE ALGER PORTFOLIOS |ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC COMPONENTS—(CONT.) Universal Display Corp. 18,972 $ 1,633,489 ELECTRONIC EQUIPMENT & INSTRUMENTS—4.9% Cognex Corp. 82,500 6,925,875 FLIR Systems, Inc. 67,240 2,439,467 FINANCIAL EXCHANGES & DATA—0.6% MarketAxess Holdings, Inc. 6,180 FOOD DISTRIBUTORS—1.2% Performance Food Group Co.* 99,250 HEALTH CARE EQUIPMENT—9.5% Abaxis, Inc. 66,593 3,229,761 ABIOMED, Inc.* 29,450 3,687,140 Cantel Medical Corp. 70,482 5,645,608 DexCom, Inc.* 14,540 1,231,974 Inogen, Inc.* 35,000 2,714,600 Insulet Corp.* 38,883 1,675,468 HEALTH CARE FACILITIES—0.6% VCA Antech, Inc.* 13,303 HEALTH CARE SUPPLIES—5.4% Meridian Bioscience, Inc. 93,628 1,292,067 Neogen Corp.* 84,438 5,534,911 Quidel Corp.* 148,927 3,371,707 HEALTH CARE TECHNOLOGY—8.2% Medidata Solutions, Inc.* 102,785 5,929,666 Quality Systems, Inc.* 122,199 1,862,313 Veeva Systems, Inc., Cl. A* 85,735 4,396,491 Vocera Communications, Inc.* 135,600 3,366,948 HOME ENTERTAINMENT SOFTWARE—1.8% Take-Two Interactive Software, Inc.* 58,100 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.7% WageWorks, Inc.* 70,523 INDUSTRIAL MACHINERY—2.2% DMC Global, Inc. 43,859 543,851 Sun Hydraulics Corp. 100,207 3,618,475 INTERNET SOFTWARE & SERVICES—4.4% Cornerstone OnDemand, Inc.* 55,379 2,153,689 NIC, Inc. 75,800 1,531,160 Q2 Holdings, Inc.* 53,648 1,869,633 Shopify, Inc., Cl. A* 21,184 1,442,419 SPS Commerce, Inc.* 23,800 1,392,062 IT CONSULTING & OTHER SERVICES—1.0% InterXion Holding NV* 48,600 - 23 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LEISURE FACILITIES—0.7% Planet Fitness, Inc., Cl. A 72,374 $ LIFE SCIENCES TOOLS & SERVICES—4.7% Bio-Techne Corp. 46,662 4,743,192 Luminex Corp. 125,501 2,305,454 PRA Health Sciences, Inc.* 29,626 1,932,504 MANAGED HEALTH CARE—0.6% HealthEquity, Inc.* 27,797 MOVIES & ENTERTAINMENT—1.1% Lions Gate Entertainment Corp., Cl. A 39,159 1,040,063 Lions Gate Entertainment Corp., Cl. B* 39,159 954,696 OIL & GAS EQUIPMENT & SERVICES—1.5% RPC, Inc. 62,900 1,151,699 US Silica Holdings, Inc. 36,523 1,752,739 OIL & GAS EXPLORATION & PRODUCTION—0.5% Parsley Energy, Inc., Cl. A* 27,000 PHARMACEUTICALS—2.2% Aerie Pharmaceuticals, Inc.* 46,820 2,123,287 Pacira Pharmaceuticals, Inc.* 46,827 2,135,311 RESTAURANTS—1.5% Shake Shack, Inc., Cl. A* 36,241 1,210,449 Wingstop, Inc. 55,638 1,573,443 SEMICONDUCTORS—2.7% Cavium Networks, Inc.* 30,804 2,207,414 Microsemi Corp.* 55,813 2,876,044 SPECIALTY CHEMICALS—2.7% Balchem Corp. 47,078 3,880,169 Flotek Industries, Inc.* 96,157 1,229,848 SPECIALTY STORES—0.4% Five Below, Inc.* 17,261 SYSTEMS SOFTWARE—2.0% Proofpoint, Inc.* 52,066 TOTAL COMMON STOCKS (Cost $150,005,339) PREFERRED STOCKS—0.8% SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc., Series D* ,@,(a) 75,383 PHARMACEUTICALS—0.7% Intarcia Therapeutics, Inc., Series DD* ,@ 22,595 TOTAL PREFERRED STOCKS (Cost $1,071,075) - 24 - THE ALGER PORTFOLIOS |ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) RIGHTS—0.3% SHARES VALUE BIOTECHNOLOGY—0.3% Dyax Corp.* ,@,(a) 13,100 $ – Neuralstem, Inc., 1/8/2019* ,@,(a) 10,242 – Tolero Pharmaceuticals, Inc.* ,@,(a) 287,830 625,771 TOTAL RIGHTS (Cost $155,594) REAL ESTATE INVESTMENT TRUST—0.9% SHARES VALUE SPECIALIZED—0.9% CyrusOne, Inc. 33,305 (Cost $1,119,715) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 427,047 (Cost $427,047) Total Investments (Cost $152,778,770) (b) 99.0 % Other Assets in Excess of Liabilities 1.0 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $154,239,073, amounted to $34,550,569 which consisted of aggregate gross unrealized appreciation of $40,817,544 and aggregate gross unrealized depreciation of $6,266,975. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2017 Dyax Corp. 08/14/15 $ 0 % $ 0 % Dyax Corp. 05/01/15 0 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Neuralstem, Inc. 01/03/14 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 2,843,784 1.49 % See Notes to Financial Statements - 25 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) COMMON STOCKS—92.6% SHARES VALUE AEROSPACE & DEFENSE—2.9% General Dynamics Corp. 2,471 $ 462,571 The Boeing Co. 3,476 614,766 AIR FREIGHT & LOGISTICS—0.4% United Parcel Service, Inc., Cl. B 1,483 AIRPORT SERVICES—0.7% Macquarie Infrastructure Corp. 3,392 APPAREL RETAIL—0.4% VF Corp. 2,762 ASSET MANAGEMENT & CUSTODY BANKS—1.5% BlackRock, Inc. 1,454 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 5,233 BIOTECHNOLOGY—1.3% Amgen, Inc. 1,454 238,558 Gilead Sciences, Inc. 3,392 230,384 BREWERS—0.9% Molson Coors Brewing Co., Cl. B 3,295 BUILDING PRODUCTS—1.2% Johnson Controls International PLC. 10,228 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A 22,770 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 13,808 CONSUMER ELECTRONICS—0.5% Garmin Ltd. 3,731 CONSUMER FINANCE—0.6% Discover Financial Services 3,219 DIVERSIFIED BANKS—4.8% JPMorgan Chase & Co. 14,195 1,246,889 Wells Fargo & Co. 9,758 543,130 DIVERSIFIED CHEMICALS—0.9% The Dow Chemical Co. 5,523 DRUG RETAIL—1.6% CVS Caremark Corp. 5,426 425,941 Walgreens Boots Alliance, Inc. 2,132 177,063 ELECTRICAL COMPONENTS & EQUIPMENT—0.7% Eaton Corp., PLC. 3,392 FINANCIAL EXCHANGES & DATA—1.5% CME Group, Inc. 4,583 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 1,744 HOME IMPROVEMENT RETAIL—2.2% The Home Depot, Inc. 5,426 - 26 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—0.8% Royal Caribbean Cruises Ltd. 2,859 $ HOUSEHOLD PRODUCTS—1.5% The Procter & Gamble Co. 6,362 HYPERMARKETS & SUPER CENTERS—0.8% Wal-Mart Stores, Inc. 3,925 INDUSTRIAL CONGLOMERATES—4.1% General Electric Co. 24,032 716,154 Honeywell International, Inc. 6,347 792,550 INDUSTRIAL GASES—0.4% Air Products & Chemicals, Inc. 1,225 INTEGRATED OIL & GAS—3.6% Exxon Mobil Corp. 11,290 925,893 TOTAL SA# ,(a) 7,849 395,747 INTEGRATED TELECOMMUNICATION SERVICES—3.1% AT&T, Inc. 10,514 436,857 Verizon Communications, Inc. 14,882 725,497 INTERNET RETAIL—0.5% Amazon.com, Inc.* 216 INTERNET SOFTWARE & SERVICES—4.6% Alphabet, Inc., Cl. A* 678 574,809 Alphabet, Inc., Cl. C* 728 603,920 Facebook, Inc., Cl. A* 3,828 543,767 INVESTMENT BANKING & BROKERAGE—2.0% Morgan Stanley 17,635 LEISURE FACILITIES—0.6% Six Flags Entertainment Corp. 3,628 LEISURE PRODUCTS—1.0% Coach, Inc. 5,378 222,273 Mattel, Inc. 5,911 151,380 MANAGED HEALTH CARE—2.7% Aetna, Inc. 3,925 500,634 UnitedHealth Group, Inc. 2,956 484,813 MOVIES & ENTERTAINMENT—0.9% Time Warner, Inc. 3,392 MULTI-LINE INSURANCE—0.7% Hartford Financial Services Group, Inc. 5,523 MULTI-UTILITIES—0.8% Sempra Energy 2,735 OIL & GAS EQUIPMENT & SERVICES—0.9% Halliburton Company 6,928 OIL & GAS EXPLORATION & PRODUCTION—0.8% ConocoPhillips 6,060 - 27 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OTHER DIVERSIFIED FINANCIAL SERVICES—1.5% Bank of America Corp. 23,011 $ PACKAGED FOODS & MEATS—0.8% The Kraft Heinz Co. 3,074 PHARMACEUTICALS—8.7% Bristol-Myers Squibb Co. 10,030 545,431 Eli Lilly & Co. 7,219 607,190 GlaxoSmithKline PLC.# 5,523 232,850 Johnson & Johnson 6,977 868,985 Pfizer, Inc. 20,723 708,934 Roche Holding AG# 8,333 266,906 RAILROADS—1.6% CSX Corp. 12,370 RESTAURANTS—1.8% Darden Restaurants, Inc. 2,762 231,097 McDonald's Corp. 3,440 445,858 SEMICONDUCTOR EQUIPMENT—1.2% Kla-Tencor Corp. 4,691 SEMICONDUCTORS—4.3% Broadcom Ltd. 3,828 838,179 Intel Corp. 14,147 510,282 QUALCOMM, Inc. 4,167 238,936 SOFT DRINKS—2.9% PepsiCo, Inc. 6,928 774,966 The Coca-Cola Co. 7,316 310,491 SYSTEMS SOFTWARE—4.1% Choicestream, Inc.* ,@,(b) 1,723 – Microsoft Corp. 23,062 1,518,863 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.7% Apple, Inc. 11,532 1,656,687 Western Digital Corp. 5,378 443,847 TOBACCO—2.5% Altria Group, Inc. 13,226 TOTAL COMMON STOCKS (Cost $21,974,684) CONVERTIBLE PREFERRED STOCKS—0.6% SHARES VALUE PHARMACEUTICALS—0.6% Allergan PLC., 5.50%, 3/1/2018* 260 (Cost $260,000) PREFERRED STOCKS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(b) 14,862 – - 28 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Choicestream, Inc., Cl. B* ,@,(b) 31,697 $ – – TOTAL PREFERRED STOCKS (Cost $30,903) – WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(b) 5,597 – (Cost $5,591) – MASTER LIMITED PARTNERSHIP—1.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 17,102 OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP. (a) 5,766 TOTAL MASTER LIMITED PARTNERSHIP (Cost $568,776) REAL ESTATE INVESTMENT TRUST—3.1% SHARES VALUE HEALTH CARE—0.7% Welltower, Inc. 3,779 MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 7,752 SPECIALIZED—1.7% Crown Castle International Corp. 3,506 331,142 Lamar Advertising Co., Cl. A 4,215 315,029 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $941,894) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(b) 5,597 (Cost $1,837) Total Investments (Cost $23,783,685) (c) 98.2 % Other Assets in Excess of Liabilities 1.8 % NET ASSETS 100.0 % $ - 29 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) # American Depositary Receipts. (a) All or a portion of the security is on loan. (b) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (c) At March 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $23,693,479, amounted to $12,694,694 which consisted of aggregate gross unrealized appreciation of $13,115,700 and aggregate gross unrealized depreciation of $421,006. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 3/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 6 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Total $ 5,597 0.02 % See Notes to Financial Statements - 30 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) COMMON STOCKS—67.8% SHARES VALUE AEROSPACE & DEFENSE—2.1% General Dynamics Corp. 3,600 $ 673,920 The Boeing Co. 5,129 907,115 AIR FREIGHT & LOGISTICS—0.3% United Parcel Service, Inc., Cl. B 2,163 AIRPORT SERVICES—0.6% Macquarie Infrastructure Corp. 5,100 APPAREL RETAIL—0.3% VF Corp. 4,000 ASSET MANAGEMENT & CUSTODY BANKS—1.1% BlackRock, Inc. 2,100 AUTO PARTS & EQUIPMENT—0.9% Delphi Automotive PLC. 8,000 BIOTECHNOLOGY—0.9% Amgen, Inc. 2,000 328,140 Gilead Sciences, Inc. 5,200 353,184 BREWERS—0.6% Molson Coors Brewing Co., Cl. B 4,900 BUILDING PRODUCTS—0.9% Johnson Controls International PLC. 14,955 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 33,006 COMMUNICATIONS EQUIPMENT—0.9% Cisco Systems, Inc. 20,300 CONSUMER ELECTRONICS—0.4% Garmin Ltd. 5,700 CONSUMER FINANCE—0.4% Discover Financial Services 4,695 DIVERSIFIED BANKS—3.6% JPMorgan Chase & Co. 20,800 1,827,072 Wells Fargo & Co. 14,233 792,209 DIVERSIFIED CHEMICALS—0.7% The Dow Chemical Co. 8,400 DRUG RETAIL—1.2% CVS Caremark Corp. 7,700 604,450 Walgreens Boots Alliance, Inc. 3,200 265,760 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Eaton Corp., PLC. 4,900 FINANCIAL EXCHANGES & DATA—1.1% CME Group, Inc. 6,800 HEALTH CARE EQUIPMENT—0.6% Becton Dickinson and Co. 2,600 HOME IMPROVEMENT RETAIL—1.6% The Home Depot, Inc. 7,800 - 31 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—0.6% Royal Caribbean Cruises Ltd. 4,300 $ HOUSEHOLD PRODUCTS—1.1% The Procter & Gamble Co. 9,200 HYPERMARKETS & SUPER CENTERS—0.6% Wal-Mart Stores, Inc. 5,800 INDUSTRIAL CONGLOMERATES—2.9% General Electric Co. 34,907 1,040,229 Honeywell International, Inc. 8,900 1,111,343 INDUSTRIAL GASES—0.3% Air Products & Chemicals, Inc. 1,814 INTEGRATED OIL & GAS—2.6% Exxon Mobil Corp. 16,100 1,320,361 TOTAL SA# 11,300 569,746 INTEGRATED TELECOMMUNICATION SERVICES—2.4% AT&T, Inc. 15,000 623,250 Verizon Communications, Inc. 22,808 1,111,890 INTERNET RETAIL—0.4% Amazon.com, Inc.* 315 INTERNET SOFTWARE & SERVICES—3.3% Alphabet, Inc., Cl. A* 1,000 847,800 Alphabet, Inc., Cl. C* 1,003 832,049 Facebook, Inc., Cl. A* 5,400 767,070 INVESTMENT BANKING & BROKERAGE—1.5% Morgan Stanley 26,500 LEISURE FACILITIES—0.4% Six Flags Entertainment Corp. 5,367 LEISURE PRODUCTS—0.8% Coach, Inc. 8,400 347,172 Mattel, Inc. 8,800 225,368 MANAGED HEALTH CARE—2.0% Aetna, Inc. 5,600 714,280 UnitedHealth Group, Inc. 4,500 738,045 MOVIES & ENTERTAINMENT—0.7% Time Warner, Inc. 5,000 MULTI-LINE INSURANCE—0.6% Hartford Financial Services Group, Inc. 8,700 MULTI-UTILITIES—0.6% Sempra Energy 3,987 OIL & GAS EQUIPMENT & SERVICES—0.7% Halliburton Company 10,000 OIL & GAS EXPLORATION & PRODUCTION—0.6% ConocoPhillips 8,819 - 32 - THE ALGER PORTFOLIOS |ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OTHER DIVERSIFIED FINANCIAL SERVICES—1.1% Bank of America Corp. 33,562 $ PACKAGED FOODS & MEATS—0.5% The Kraft Heinz Co. 4,400 PHARMACEUTICALS—6.3% Bristol-Myers Squibb Co. 14,200 772,196 Eli Lilly & Co. 10,500 883,155 GlaxoSmithKline PLC.# 8,400 354,144 Johnson & Johnson 9,800 1,220,590 Pfizer, Inc. 30,289 1,036,187 Roche Holding AG# 12,300 393,969 RAILROADS—1.1% CSX Corp. 18,012 RESTAURANTS—1.3% Darden Restaurants, Inc. 4,000 334,680 McDonald's Corp. 4,900 635,089 SEMICONDUCTOR EQUIPMENT—0.9% Kla-Tencor Corp. 6,933 SEMICONDUCTORS—3.1% Broadcom Ltd. 5,400 1,182,384 Intel Corp. 20,800 750,256 QUALCOMM, Inc. 6,300 361,242 SOFT DRINKS—2.1% PepsiCo, Inc. 10,100 1,129,786 The Coca-Cola Co. 10,600 449,864 SYSTEMS SOFTWARE—3.0% Microsoft Corp. 33,500 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.1% Apple, Inc. 16,700 2,399,122 Western Digital Corp. 7,700 635,481 TOBACCO—1.8% Altria Group, Inc. 19,000 TOTAL COMMON STOCKS (Cost $33,979,669) CONVERTIBLE PREFERRED STOCKS—0.4% SHARES VALUE PHARMACEUTICALS—0.4% Allergan PLC., 5.50%, 3/1/2018* 400 (Cost $400,000) MASTER LIMITED PARTNERSHIP—1.4% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 25,500 - 33 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—(CONT.) SHARES VALUE OIL & GAS STORAGE & TRANSPORTATION—0.4% Cheniere Energy Partners LP. 8,200 $ TOTAL MASTER LIMITED PARTNERSHIP (Cost $834,065) REAL ESTATE INVESTMENT TRUST—2.3% SHARES VALUE HEALTH CARE—0.5% Welltower, Inc. 5,500 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 10,900 SPECIALIZED—1.3% Crown Castle International Corp. 5,114 483,017 Lamar Advertising Co., Cl. A 6,300 470,862 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,429,214) PRINCIPAL CORPORATE BONDS—25.5% AMOUNT VALUE AGRICULTURAL & FARM MACHINERY—2.4% John Deere Capital Corp., 2.75%, 3/15/2022* 1,750,000 AGRICULTURAL PRODUCTS—1.5% Cargill, Inc., 7.35%, 3/6/2019* (a) 1,000,000 DIVERSIFIED BANKS—4.9% JPMorgan Chase & Co., 4.35%, 8/15/2021* 1,500,000 1,606,277 Wells Fargo & Co., 3.30%, 9/9/2024* 2,000,000 2,005,038 INDUSTRIAL CONGLOMERATES—3.0% General Electric Co., 6.00%, 8/7/2019* 2,000,000 INTEGRATED OIL & GAS—1.4% Total Capital SA, 4.45%, 6/24/2020* 1,000,000 INTEGRATED TELECOMMUNICATION SERVICES—1.9% Verizon Communications, Inc., 5.15%, 9/15/2023* 1,300,000 IT CONSULTING & OTHER SERVICES—2.6% International Business Machines Corp., 7.00%, 10/30/2025* 1,525,000 PACKAGED FOODS & MEATS—2.7% Campbell Soup Co., 2.50%, 8/2/2022* 2,000,000 SEMICONDUCTORS—2.2% Altera Corp., 4.10%, 11/15/2023* 1,500,000 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—2.9% HP, Inc., 4.38%, 9/15/2021* 2,000,000 TOTAL CORPORATE BONDS (Cost $18,628,956) Total Investments (Cost $55,271,904) (b) 97.4 % Other Assets in Excess of Liabilities 2.6 % NET ASSETS 100.0 % $ # American Depositary Receipts. - 34 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2017 (Unaudited) (Continued) (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 1.5% of the net assets of the Portfolio. (b) At March 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $55,128,029, amounted to $16,758,685 which consisted of aggregate gross unrealized appreciation of $17,447,136 and aggregate gross unrealized depreciation of $688,451. * Non-income producing security. See Notes to Financial Statements - 35 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Portfolios (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund operates as a series company currently issuing seven series of shares of beneficial interest: Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the “Portfolios” and individually a “Portfolio”). Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio and Alger Small Cap Growth Portfolio invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Alger Growth & Income Portfolio’s investment objectives are capital appreciation and current income; and it also invests primarily in equity securities. Alger Balanced Portfolio’s investment objectives are current income and long-term capital appreciation which it seeks to achieve through investing in equity and fixed-income securities. Shares of the Portfolios are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio and Alger Mid Cap Growth Portfolio offer Class I-2 shares and Class S shares; each class has identical rights to assets and earnings except that only Class S shares have a plan of distribution and bear the related expenses. Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio offer only Class I-2 shares. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Portfolio values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Fund’s Board of Trustees (“Board”). Investments of the Portfolio are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Investments in money market funds and short-term securities held by the Portfolios having a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. - 36 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The industry classifications of the Portfolios investments, as presented in the accompanying Schedule of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Portfolios compliance purposes, the Portfolios industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Portfolios invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment adviser, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Portfolios’ is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that a Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolios. Unobservable inputs are inputs that reflect the Portfolios own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments - 37 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Portfolios’ own assump - tions in determining the fair value of investments) The Portfolios’ valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, time to exit and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board and comprised of representatives of the Fund’s investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolios pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolios will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified - 38 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolios are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the Statement of Operations. (e) Option Contracts: When the Portfolios writes an option, an amount equal to the premium received by the Portfolios is recorded as a liability and is subsequently adjusted to reflect the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Portfolios on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolios has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolios. The Portfolios as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolios may also purchase put and call options. Each Portfolio pays a premium which is included in the Portfolio’s Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Portfolios may lend its securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolios’ total assets, as defined in its prospectuses. The Portfolios earns fees on the securities loaned, which are included in interest income in the accompanying Statement of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by - 39 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolios. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolios may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolios is required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolios. Collateral is returned to the borrower upon settlement of the loan. The Portfolios’ segregated collateral is classified as a Level 2 investment as of March 31, 2017. (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolio on the ex-dividend date. Alger Growth & Income Portfolio declares and pays dividends from net investment income quarterly. The dividends from net investment income of the other Portfolios are declared and paid annually. With respect to all Portfolios, dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Portfolio’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at year end and have no impact on the net asset value of the Portfolios and are designed to present the Portfolio’s capital accounts on a tax basis. (h) Federal Income Taxes: It is the Portfolios’ policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes requires the Portfolios to measure and recognize in its financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of - 40 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the position. No tax years are currently under investigation. The Portfolios files income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolio’s tax returns remains open for the tax years 2013-2016. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of the Portfolios. Expenses directly attributable to the Portfolios are charged to the Portfolios’ operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Portfolio are allocated among the Portfolios’ classes based on relative net assets, with the exception of distribution fees and transfer agency fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. All such estimates are of normal recurring nature. NOTE 3 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in each Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with their investments as of March 31, 2017, the Portfolios have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 102,688,786 $ 102,688,786 — — Consumer Staples 19,039,128 19,039,128 — — Energy 10,810,175 10,810,175 — — Financials 19,634,190 19,634,190 — — Health Care 74,615,576 74,615,576 — — Industrials 31,235,159 31,235,159 — — Information Technology 222,025,973 221,774,954 — 251,019 Materials 11,299,208 11,299,208 — — Telecommunication Services 6,214,325 6,214,325 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology 87,152 — — 87,152 MASTER LIMITED PARTNERSHIP Financials 4,908,994 4,908,994 — — PREFERRED STOCKS Health Care 1,186,913 — — 1,186,913 Information Technology 1,157,078 — — 1,157,078 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 7,713,234 7,713,234 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 41 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Large Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 36,258,060 $ 36,258,060 — — Consumer Staples 6,064,412 6,064,412 — — Energy 2,452,488 2,452,488 — — Financials 29,328,101 29,328,101 — — Health Care 42,392,509 42,392,509 — — Industrials 12,067,941 12,067,941 — — Information Technology 100,368,259 100,215,821 — 152,438 Materials 10,967,323 10,967,323 — — Telecommunication Services 5,139,878 5,139,878 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology 39,603 — — 39,603 MASTER LIMITED PARTNERSHIP Financials 1,240,272 1,240,272 — — PREFERRED STOCKS Health Care 775,138 — — 775,138 Information Technology 702,678 — — 702,678 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 6,138,938 6,138,938 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 42 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 20,495,081 $ 20,495,081 — — Consumer Staples 4,491,500 4,491,500 — — Energy 1,934,695 1,934,695 — — Financials 7,511,811 7,511,811 — — Health Care 24,810,372 24,494,099 — 316,273 Industrials 16,513,774 16,513,774 — — Information Technology 33,501,158 33,424,720 — 76,438 Materials 5,203,617 5,203,617 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology 19,629 — — 19,629 PREFERRED STOCKS Health Care 985,915 — — 985,915 Information Technology 352,379 — — 352,379 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 4,454,168 4,454,168 — — RIGHTS Health Care 924,206 — — 924,206 SPECIAL PURPOSE VEHICLE Financials 266,359 — — 266,359 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 43 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger SMid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 418,746 $ 418,746 — — Financials 356,329 356,329 — — Health Care 568,053 568,053 — — Industrials 578,986 578,986 — — Information Technology 1,252,275 1,229,061 — 23,214 Real Estate 187,232 187,232 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 225,089 — — 225,089 Information Technology 106,990 — — 106,990 TOTAL PREFERRED STOCKS $ — — $ RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 44 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 11,573,052 $ 11,573,052 — — Consumer Staples 3,468,384 3,468,384 — — Energy 3,782,208 3,782,208 — — Financials 8,397,451 8,397,451 — — Health Care 70,090,660 69,876,515 — 214,145 Industrials 15,740,444 15,740,444 — — Information Technology 66,283,579 66,283,579 — — Materials 5,110,017 5,110,017 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 1,538,643 — — 1,538,643 REAL ESTATE INVESTMENT TRUST Real Estate 1,714,208 1,714,208 — — RIGHTS Health Care 625,771 — — 625,771 SPECIAL PURPOSE VEHICLE Financials 465,225 — — 465,225 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Growth & Income Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,486,206 $ 4,486,206 — — Consumer Staples 4,082,116 4,082,116 — — Energy 1,964,779 1,964,779 — — Financials 4,676,054 4,676,054 — — Health Care 5,004,604 5,004,604 — — Industrials 4,276,638 4,276,638 — — Information Technology 7,841,973 7,841,973 — — Materials 516,661 516,661 — — Telecommunication Services 1,162,354 1,162,354 — — Utilities 302,218 302,218 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 220,943 220,943 — — CORPORATE BONDS Information Technology 5,597 — — 5,597 MASTER LIMITED PARTNERSHIP Energy 186,300 186,300 — — Financials 507,929 507,929 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — - 45 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Growth & Income Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 PREFERRED STOCKS Information Technology — REAL ESTATE INVESTMENT TRUST Financials 240,002 240,002 — — Real Estate 913,799 913,799 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Balanced Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 6,592,371 $ 6,592,371 — — Consumer Staples 5,920,067 5,920,067 — — Energy 2,822,010 2,822,010 — — Financials 6,898,779 6,898,779 — — Health Care 7,270,834 7,270,834 — — Industrials 6,207,354 6,207,354 — — Information Technology 11,326,974 11,326,974 — — Materials 779,152 779,152 — — Telecommunication Services 1,735,140 1,735,140 — — Utilities 440,563 440,563 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 339,912 339,912 — — CORPORATE BONDS Consumer Staples 3,074,644 — 3,074,644 — Energy 1,071,954 — 1,071,954 — Financials 3,611,315 — 3,611,315 — Industrials 3,962,656 — 3,962,656 — Information Technology 5,697,091 — 5,697,091 — Telecommunication Services 1,432,753 — 1,432,753 — TOTAL CORPORATE BONDS $ — $ — MASTER LIMITED PARTNERSHIP Energy 264,942 264,942 — — Financials 757,350 757,350 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — REAL ESTATE INVESTMENT TRUST Financials 337,464 337,464 — — Real Estate 1,343,389 1,343,389 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 46 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Portfolio Common Stocks Opening balance at January 1, 2017 $ 251,019 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 251,019 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ – Alger Capital Appreciation Portfolio Corporate Bonds Opening balance at January 1, 2017 $ 87,152 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 87,152 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ – Alger Capital Appreciation Portfolio Preferred Stocks Opening balance at January 1, 2017 $ 2,606,720 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (262,729 ) Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 2,343,991 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (262,729 ) - 47 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Portfolio Warrants Opening balance at January 1, 2017 $ 85,409 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (85,409 ) Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (85,409 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Large Cap Growth Portfolio Common Stocks Opening balance at January 1, 2017 $ 152,438 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 152,438 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ — - 48 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Large Cap Growth Portfolio Corporate Bonds Opening balance at January 1, 2017 $ 39,603 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 39,603 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ — Alger Large Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2017 $ 1,645,885 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (168,069 ) Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 1,477,816 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (168,069 ) Alger Large Cap Growth Portfolio Warrants Opening balance at January 1, 2017 $ 38,811 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (38,811 ) Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (38,811 ) - 49 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2017 $ 76,438 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 238,474 Purchases and sales Purchases 77,799 Sales – Closing balance at March 31, 2017 392,711 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ 238,474 Alger Mid Cap Growth Portfolio Corporate Bonds Opening balance at January 1, 2017 $ 19,629 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 19,629 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ — Alger Mid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2017 $ 4,689,373 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 2,371,772 Included in net unrealized gain (loss) on investments (2,580,430 ) Purchases and sales Purchases – Sales (3,142,421 ) Closing balance at March 31, 2017 1,338,294 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (208,658 ) - 50 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Rights Opening balance at January 1, 2017 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 696,865 Purchases and sales Purchases 227,341 Sales – Closing balance at March 31, 2017 924,206 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ 696,865 Special Purpose Alger Mid Cap Growth Portfolio Vehicle Opening balance at January 1, 2017 $ 266,359 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 266,359 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ — - 51 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Warrants Opening balance at January 1, 2017 $ 19,237 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (19,237 ) Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (19,237 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2017 $ 23,213 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 23,214 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ – - 52 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2017 $ 332,079 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 332,079 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ – Alger SMid Cap Growth Portfolio Rights Opening balance at January 1, 2017 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ — - 53 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Portfolio Common Stocks Opening balance at January 1, 2017 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 160,899 Purchases and sales Purchases 53,246 Sales – Closing balance at March 31, 2017 214,145 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ 160,899 Alger Small Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2017 $ 3,772,304 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments 1,600,267 Included in net unrealized gain (loss) on investments (1,706,223 ) Purchases and sales Purchases – Sales (2,127,705 ) Closing balance at March 31, 2017 1,538,643 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (105,956 ) Alger Small Cap Growth Portfolio Rights Opening balance at January 1, 2017 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 470,177 Purchases and sales Purchases 155,594 Sales – Closing balance at March 31, 2017 625,771 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ 470,177 - 54 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Portfolio Vehicle Opening balance at January 1, 2017 $ 465,225 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 465,225 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Common Stocks Opening balance at January 1, 2017 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ — - 55 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Corporate Bonds Opening balance at January 1, 2017 $ 5,597 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 5,597 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ – Alger Growth & Income Portfolio Preferred Stocks Opening balance at January 1, 2017 $ 18,701 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (18,701 ) Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (18,701 ) Alger Growth & Income Portfolio Warrants Opening balance at January 1, 2017 $ 5,485 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (5,485 ) Purchases and sales Purchases – Sales – Closing balance at March 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2017 $ (5,485 ) - 56 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of March 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value March 31, Valuation Unobservable Weighted 2017 Methodology Input Input/ Range Average Alger Capital Appreciation Portfolio Common Stocks $ 251,019 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 1,186,913 Market Scenario Probability 80 to 100% N/A Approach Time to Exit 2.5 Years N/A Volatility 88.3% N/A Preferred Stocks 1,157,078 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Warrants 0 Income Discount Rate 40% N/A Approach Corporate Bonds 87,152 Income Discount Rate 40% N/A Approach Alger Large Cap Growth Portfolio Common Stocks $ 152,438 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 702,678 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 775,138 Market Scenario Probability 80 to 100% N/A Approach Time to Exit 2.5 Years N/A - 57 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Volatility 88.3% N/A Corporate Bonds 39,603 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger Mid Cap Growth Portfolio Common Stocks $ 392,711 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20.81% Scenario Probability 10-5% 0 N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 409,899 Market Scenario Probability 80 to 100% N/A Approach Time to Exit 2.5 Years N/A Volatility 88.30% N/A Preferred Stocks 928,395 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20.0-40.5% 30.85% Scenario Probability 10-80% N/A Time to Exit 1.1-3.1 Years N/A Corporate Bonds 19,629 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Special Purpose Vehicle 266,359 Market Revenue Multiple 3.0x-4.2x N/A Approach Rights 924,206 Income Discount Rate 20.0-21.5% N/A Approach Alger SMid Cap Growth Portfolio Common Stocks 23,213 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20% N/A Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 142,869 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20.0-40.5% 24.63% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 189,210 Market Scenario Probability 80 to 100% N/A Approach Time to Exit 2.5 Years N/A Volatility 88.30% N/A Alger Small Cap Growth Portfolio Common 214,145 Income Discount Rate 20.0-21.5% N/A Approach - 58 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks 1,283,848 Market Scenario Probability 80 to 100% N/A Approach Time to Exit 2.5 Years N/A Volatility 88.30% Preferred Stocks 254,795 Income Discount Rate 21.5-40.5% 23.65% Approach Scenario Probability 10-80% N/A Special Purpose Vehicle 465,225 Market Revenue Multiple 3.0x-4.2x N/A Approach Alger Growth & Income Portfolio Common Stocks $ 0 Income Discount Rate 40% N/A Approach Preferred Stocks 0 Income Discount Rate 40% N/A Approach Corporate Bonds 5,597 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On March 31, 2017, there were no transfers of securities between Level 1 and Level 2. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of March 31, 2017, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Portfolio $ 11,445,531 — $ 11,445,531 — Alger Large Cap Growth Portfolio 1,015,785 — 1,015,785 — Alger Mid Cap Growth Portfolio 6,663,448 — 6,663,448 — Alger SMid Cap Growth Portfolio 135,537 — 135,537 — Alger Small Cap Growth Portfolio 1,195,397 — 1,195,397 — Alger Growth & Income Portfolio 625,532 — 625,532 — Alger Balanced Portfolio 1,651,591 — 1,651,591 — Total $ — $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for - 59 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Forward currency contracts—In connection with portfolio purchases and sales of securities denominated in foreign currencies, the Funds may enter into forward currency contracts. Additionally, each Fund may enter into such contracts to economically hedge certain other foreign currency denominated investments. These contracts are valued at the current cost of covering or offsetting such contracts, and the related realized and unrealized foreign exchange gains and losses are included in the Statement of Operations. In the event that counterparties fail to settle these currency contracts or the related foreign security trades, a Fund could be exposed to foreign currency fluctuations. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended March 31, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Portfolios’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions for the three months ended March 31, 2017. NOTE 5 — Affiliated Securities: The company listed below was considered to be an affiliate of the Fund because the Fund owned 5% or more of the company’s voting securities during all or part of the period ended March 31, 2017. Purchase and sale transactions and dividend income earned during the period were as follows: - 60 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Capital Appreciation Portfolio Common Stocks Choicestream, Inc.* 23,166 – – 23,166 – – 0 Preferred Stocks Choicestream, Inc. Class A & Class B* 645,071 – – 645,071 – – 0 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* 87,152 – – 87,152 – – 87,152 Warrants Choicestream, Inc. 06/22/26* 87,152 – – 87,152 – – 0 Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Large Cap Growth Portfolio Common Stocks Choicestream, Inc.* 15,490 – – 15,490 – – 0 Preferred Stocks Choicestream, Inc. Class A & Class B* 418,439 – – 418,439 – – 168,069 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* 39,603 – – 39,603 – – 39,603 Warrants Choicestream, Inc. 06/22/26* 39,603 – – 39,603 – – 0 Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Mid Cap Growth Portfolio Common Stocks Choicestream, Inc.* 7,853 – – 7,853 – – 0 Tolero Pharmaceuticals, Inc.* – 425,098 – 425,098 – – 316,273 Preferred Stocks - 61 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Choicestream, Inc. Class A & Class B* 215,920 – – 215,920 – – 0 Tolero Pharmaceuticals, Inc.* 356,682 – 356,682 0 – 2,371,773 0 Prosetta Biosciences, Inc.* 170,419 – – 170,419 – – 633,959 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* 19,629 – – 19,629 – – 19,629 Warrants Choicestream, Inc. 06/22/26* 19,629 – – 19,629 – – 0 Rights Tolero Pharmaceuticals, Inc.* – 425,098 – 425,098 – – 924,206 Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger SMid Cap Growth Portfolio Preferred Stocks Prosetta Biosciences, Inc.* 10,615 – – 10,615 – – 39,488 Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Small Cap Growth Portfolio Common Stock Tolero Pharmaceuticals, Inc.* – 287,830 – 287,830 – – 214,145 Preferred Stocks Tolero Pharmaceuticals, Inc.* 244,116 – 244,116 0 – 1,600,267 0 Prosetta Biosciences, Inc.* 75,383 – – 75,383 – – 280,425 Rights Tolero Pharmaceuticals, Inc.* – 287,830 – 287,830 – – 625,771 Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Growth & Income Portfolio - 62 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Common Stocks Choicestream, Inc.* 1,723 – – 1,723 – – 0 Preferred Stocks Choicestream, Inc. Class A & Class B* 45,659 – – 45,659 – – 0 Corporate Bonds Choicestream, Inc. 11.00%, 08/05/18* 5,597 – – 5,597 – – 5,597 Warrants Choicestream, Inc. 06/22/26* 5,597 – – 5,597 – – 0 * Non-income producing security. - 63 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 64 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Portfolios By /s/Hal Liebes Hal Liebes President Date: May 22, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: May 22, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: May 22, 2017 - 65 -
